Order granting plaintiff’s motion for partial summary judgment and denying defendant’s cross motion for summary judgment, and judgment in favor of plaintiff pursuant to said order, unanimously reversed, on the law, with $50 costs to appellant, plaintiff’s motion denied, defendant’s cross motion granted, and the complaint dismissed. The tax provisions of subdivision (h) of paragraph 6 of the original agreement are an integral part of the support *432requirements of that paragraph. Such requirements having been suspendea, as the last sentence of paragraph 3 of the supplemental agreement makes clear and as the consensual entry of the Family Court order confirms, it must be concluded that suspension of the tax provisions was likewise intended. Concur — Botein, P. J., Valente, McNally, Stevens, and Steuer, JJ.